           Case 7:20-cv-05098-CS Document 6 Filed 07/07/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARQUISE D. WILLIAMS,

                                   Plaintiff,

                       -against-
                                                                     20-CV-5098 (CS)
 OFFICER SALVUCCI #531; SERGEANT
                                                                 ORDER OF SERVICE
 CIMORELLI; CARL E. DUBOIS, SHERIFF;
 KENNETH T. JONES, UNDERSHERIFF;
 MELE,

                                   Defendants.

CATHY SEIBEL, United States District Judge:

       Plaintiff, currently detained at Orange County Jail, brings this pro se action under 42

U.S.C. § 1983, alleging that Defendants failed to protect him from a serious risk of harm. By

order dated July 6, 2020, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (IFP).1

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
            Case 7:20-cv-05098-CS Document 6 Filed 07/07/20 Page 2 of 7



(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                              DISCUSSION

A.      Claims Against Supervisory Defendants

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

defendant’s direct and personal involvement in the alleged constitutional deprivation. See

                                                   2
           Case 7:20-cv-05098-CS Document 6 Filed 07/07/20 Page 3 of 7



Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). A defendant may not be held liable under § 1983

solely because that defendant employs or supervises a person who violated the plaintiff’s rights.

See. Iqbal, 556 U.S. at 676 (“Government officials may not be held liable for the unconstitutional

conduct of their subordinates under a theory of respondeat superior.”). An individual defendant

can be personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873.2

       Plaintiff does not allege any facts showing how the supervisory defendants –Sheriff Carl

Dubois, Undersheriff Kenneth T. Johnson, and “Orange County Jail Colonel Mele” – were

personally involved in the events underlying his claims. Plaintiff therefore does not state a claim

against these defendants in their personal capacities. He also does not allege any facts showing

that a policy or custom of Orange County caused a violation of his rights, see Cash v. Cnty. of

Erie, 654 F.3d 324, 333 (2d Cir. 2011), and thus does not state a claim against these defendants

in their official capacities. Plaintiff’s claims against Defendants Dubois, Johnson, and Mele are

therefore dismissed for failure to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).


       2
          “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)] may
have heightened the requirements for showing a supervisor’s personal involvement with respect
to certain constitutional violations,” the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).

                                                 3
           Case 7:20-cv-05098-CS Document 6 Filed 07/07/20 Page 4 of 7



B.     Service on Defendants Salvucci and Cimorelli

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summonses

are issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Correction Officer Salvucci, Badge #531, and

Sergeant Cimorelli through the U.S. Marshals Service, the Clerk of Court is instructed to fill out

a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.



                                                  4
            Case 7:20-cv-05098-CS Document 6 Filed 07/07/20 Page 5 of 7



        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

C.      Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the complaint, Defendants must serve responses to these standard discovery requests.

In their responses, Defendants must quote each request verbatim. 3

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. The Court dismisses Plaintiff’s claims against Sheriff Carl Dubois,

Undersheriff Kenneth T. Johnson, and “Orange County Jail Colonel Mele.” See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Correction Officer Salvucci, Badge #531, and Sergeant Cimorelli and deliver to the

U.S. Marshals Service all documents necessary to effect service.

        Local Civil Rule 33.2 applies to this action.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an




        3
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                  5
           Case 7:20-cv-05098-CS Document 6 Filed 07/07/20 Page 6 of 7



appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   July 7, 2020
         White Plains, New York



                                                             CATHY SEIBEL
                                                        United States District Judge




                                               6
Case 7:20-cv-05098-CS Document 6 Filed 07/07/20 Page 7 of 7



          DEFENDANTS AND SERVICE ADDRESSES


  Correction Officer Salvucci, Badge #531
  Orange County Jail
  110 Wells Farm Road
  Goshen, NY 10924

  Sergeant Cimorelli
  Orange County Jail
  110 Wells Farm Road
  Goshen, NY 10924
